DETAILED ACTION

1. The present application is being examined under the pre-AIA  first to invent provisions

2.  Applicant’s Response to Restriction Requirement, filed 06/07/2022, is acknowledged.

     Applicant elects without traverse Group I, claims 1-7, and CD40L (SEQ ID NO: 10) as the specific Component B and SEQ ID NO: 11 as the specific species of the linkers is acknowledged.

     Applicant’s Remarks, filed 06/07/2022, notes that claims 8-18 “do not recite methods comprising administering anti-CD40 antibodies”, where the election of species is CD40L is acknowledged.

     While the Restriction / Election of Species CD40L is noted,
     the claims do include agonist monoclonal anti-CD40 antibody, the derivative selected from scFvCD40, VHCHCD40 and VHHCD40 (see claim 5),
     wherein Component B comprises a polypeptide agonist for CD40.

     In the interest of compact prosecution, the election of species has been extended to 
agonist monoclonal anti-CD40 antibodies in addition to elected species of CD40L. 
 
     The examiner apologizes for any inconvenience / confusion for applicant in this matter.

     Claims 1-7 are under consideration as they read on the elected invention / species.

    Claims 8-18 have been withdrawn from consideration as being drawn to non-elected inventions / species.

3.  Priority.

     It appears that the effective filing date of the instant claims is deemed to be the filing date of the priority application USSN 61/759,326, filed 01/31/2013.

4.  The application is required to be reviewed and all spelling, TRADEMARKS, and like errors corrected.

     Trademarks should be capitalized or accompanied by the ® or ™ symbol wherever they appear and be accompanied by the generic terminology.  Although the use of trademarks is permissible in patent applications, the proprietary nature of the trademarks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.  
     
     Appropriate corrections are required


5. The following is a quotation of 35 U.S.C. 112(a):
     (a) IN GENERAL.—The specification shall contain a written description of the invention,   
          and of the manner and process of making and using it, in such full, clear, concise, and 
          exact terms as to enable any person skilled in the art to which it pertains, or with which it 
          is most nearly connected, to make and use the same, and shall set forth the best mode 
          contemplated by the inventor or joint inventor of carrying out the invention.

       The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
       The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of 
carrying out his invention.

6.  This is a rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, written description, not new matter.

    Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention

    The instant claims encompass the following limitations, including “polypeptide agonist for OX40 / CD40”, “comprises at least a portion of the ectodomain of OX40 ligand (OX40L)”,  “comprises at least a portion of the ectodomain of the CD40 ligand (CD40L)” and “agonist monoclonal anti-CD40 antibody” and agonist functional limitations as it reads on the elected species do not meet the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.  

    With respect to “polypeptide agonist for OX40 / CD40” as it reads on the elected species, the generic recitation does not recite the “OX40L”, “CD40L” or “agonist anti-CD40 antibodies”.

    With respect to the recitation of “comprises at least a portion of the ectodomain of OX40 ligand (OX40L)”, “comprises at least a portion of the ectodomain of the CD40 ligand (CD40L)”,  including as it reads on polypeptide agonist for OX40 and polypeptide agonist for CD40 and “the ectodomain is from human OX40L / CD40L,
     the following is noted 

     While the specification describes certain defined portions / ectodomain as well as biological fragments thereof and any fragment of the ectodomain that can specifically bind to OX40 / CD40 and trigger OX40 / CD40 signaling” (e.g., see paragraphs [0093]-[0095] and [0105]-[0110]), including modifications thereof (e.g., see paragraphs [0044]-[0054], [0142]-[0150]),
     the specification either does not provide a sufficient description of the genus of “portions” (or “fragments thereof”).
  
    In turn, there is not sufficiently representative of the genus encompassed by “portions” (or “active fragments thereof”) because the claims do not provide sufficient structural and functional characteristics coupled with a known or disclosed correlation between function and structure in order to provide sufficient written support for the claimed invention.

     For example, Attwood (Science 290:471-473, 2000) teaches that “[i]t is presumptuous to make functional assignments merely on the basis of some degree of similarity between sequences.   

    Similarly, Skolnick et al. (Trends in Biotech. 18: 34-39, 2000) teach that the skilled artisan is well aware that assigning functional activities for any particular protein or protein family based upon sequence homology is inaccurate, in part because of the multifunctional nature of proteins (e.g., "Abstract" and "Sequence-based approaches to function prediction", page 34).  Even in situations where there is some confidence of a similar overall structure between two proteins, only experimental research can confirm the artisan's best guess as to the function of the structurally related protein (see in particular "Abstract" and Box 2).  

    With respect to and “agonist monoclonal anti-CD40 antibody”, the following is noted.

     Given the well known high level of polymorphism of immunoglobulins / antibodies, the skilled artisan would not have been in possession of the vast repertoire of antibodies and the unlimited number of antibodies encompassed by the claimed invention;
    one of skill in the art would conclude that applicant was not in possession of the structural attributes of a representative number of species possessed by the members of the genus of anti-P-selectin antibodies and antigen-binding fragments / antigen-binding portion with the claimed specificity and functional attributes, encompassed by the claimed invention.  
    
    One of skill in the art would conclude that the specification fails to disclose a representative number of species to describe the claimed genus.

     It has been well established in the art that the formation of an intact antigen-binding site generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs which provide the majority of the contact residues for the binding of the antibody to its target epitope.  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the parent immunoglobulin.  All of the heavy and light chain CDRs should be in their proper order and in the context of framework sequences which maintain their required conformation in order to provide a binding molecule ha1ving antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites.  

     Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al (Proc Natl Acad Sci USA 79: 1979-1983 (1982) (1449; #16).  
     Rudikoff et al. teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function. 

     Single amino changes to either a CDR or even in certain circumstances to the framework can result in decrease affinity of antigen or even ablation of antibody binding and specificity.  

    Also, see the teachings of Colman (Research in Immunology 145: 33-36, 1994) (1449; #6) on the effects of amino acid sequence changes on antibody-antigen interactions.
    
    In addition, Kussie et al. (J. Immunol. 152: 146-152, 1994) (1449; #12)( e.g., see entire document, including Table I) teach that the substitution of a single amino acid can totally ablate antigen binding. 

     Further, Chen et al. (EMBO J., 14: 2784-2794, 1995) (1449; #4) teach that the substitution of a single amino acid can totally ablate antigen and that the same substitution in closely related antibodies can have opposite effects binding (e.g., see entire document, including Figure I).  For example, the authors compared the effects of identical substitutions in related antibodies DI6 and TI5, and as shown in Figure 3, some substitutions increased antigen binding in one antibody while ablating it in the other.

   In turn, applicant’s reliance upon screening approaches to evaluate and identify antibodies having the sequence / residue structures that contribute / affect various variables associated with antibody specificities to the claimed epitope specificities in order to treat or inhibit inflammatory or thrombotic conditions or disorders.

    While the specification describes certain agonist anti-CD40 antibodies, including the G28-5 anti-CD40 antibody (e.g., see paragraphs [0097]-[0106] and [0105]-[0110]), including modifications thereof (e.g., see paragraphs [0039]-[0043], [0097]-[0106]),
     the specification either does not provide a sufficient description of the genus of “agonistic anti-CD40 antibodies”.
  
    In turn, there is not sufficiently representative of the genus encompassed by “agonistic anti-CD40 antibodies” because the claims do not provide sufficient structural and functional characteristics coupled with a known or disclosed correlation between function and structure in order to provide sufficient written support for the claimed invention.

    In teaching Agonistic CD40 Antibodies and Cancer Therapy, (Clin. Cancer Res. 19: 1035-1043, 2013) (1449; #18) (see entire document, Abstract, Introduction, Mechanisms of Action Agonistic CD40 mAb, Role of FcR Crosslinking with CD40 mAb, Clinical Development of Agonist mAb, Words of Caution and Toxicity, Future Challenges, Conclusions) 
    Vonderheide et al. teach that agonistic CD40 antibodies as immunostimulatory agents differ in their mechanisms of action (e.g., see entire document, including Future Challenges and Conclusions).

    In teaching the Use of Agonistic Anti-CD40 Therapy in Treatments for Cancer (International Reviews of Immunology 31: 246-266, 2012) (1449; #11) (see entire document, including Introduction, Agonistic Anti-CD40, In Vivo Studies of Agonistic Anti-CD40, Agonistic Anti-CD40 in Combination with Chemotherapies, Agonistic Anti-CD40 in Human Clinical Trials, Conclusion)
    Khong et al. teach that efficacy may be determined by the particular epitope the antibody is targeting and its affinity, as well as its associate. Dissociation rate for that epitope as well as influences by based upon cancer type, stage, and anatomical location, that it is unclear whether there is a single optimal site where CD40 signaling take place (e.g., see Where Does Agonistic Anti-CD40 Antibody Work?).

     Further, the Court has interpreted 35 U.S.C. §112, first paragraph, to require the patent specification to “describe the claimed invention so that one skilled in the art can recognize what is claimed.  Enzo Biochem, Inc. v. Gen-Probe Inc, 63 USPQ2d 1609 and 1618 (Fed. Cir. 2002).       
    In evaluating whether a patentee has fulfilled this requirement, our standard is that the patent’s “disclosure must allow one skilled in the art ‘to visualize or recognize the identity of’ the subject matter purportedly described.” Id. (quoting Regents of Univ. of Cal. v. Eli Lilly & Co., 43 USPQ2d 1398 (Fed Cir. 1997)).

     Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the 'written description' inquiry, whatever is now claimed."  (See page 1117.)  The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed."  (See Vas-Cath at page 1116.)
     One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483.

     Also, it is noted that the Court has held that the disclosure of screening assays and general
classes of compounds was not adequate to describe compounds having the desired activity: without disclosure of which peptides, polynucleotides, or small organic molecules have the desired characteristic, the claims failed to meet the description requirement of § 112.  See University of Rochester v. G.D. Searle & Co., lnc., 69 USPQ2d 1886,1895 (Fed. Cir. 2004).

    A skilled artisan cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus that exhibit this functional property. 

      Meeting the written description threshold requires showing that the applicant was in “possession” of the claimed invention at the time of filing. Vas-Cath, 935 F.2d at 1563-1564. Support need not describe the claimed subject matter in exactly the same terms as used in the claims. Eiselstein v. Frank, 52 F.3d 1035, 1038 (Fed. Cir. 1995). This support cannot be based on obviousness reasoning – i.e., what the written description and knowledge in the art would lead one to speculate as to modifications the inventor might have envisioned, but failed to disclose. Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997).
     Ariad points out, the written description requirement also ensures that when a patent claims a genus by function, the specification recites sufficient materials to accomplish that function - a problem that is particularly acute in biological arts."  Ariad, 598 F.3d at 1352-3.  

     Note the following Court Decisions regarding the written description of antibodies in the context of the current claims.

     Given the claimed broadly class of antibodies and in the absence of sufficient disclosure of relevant identifying characteristics for the claimed “limitations” above,
     the patentee must establish “a reasonable structure-function correlation” either within the specification or by reference to the knowledge of one skilled in the art with functional claims
     AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014)
and
     the specification at best describes plan for making the “limitations” above and then identifying those that satisfy claim limitations, but mere “wish or plan” for obtaining claimed invention is not sufficient.
     Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).

     There is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the claimed agonistic anti-CD40 antibodies to demonstrate possession. 
    Also, see Amgen Inc. v. Sanofi, Aventisub LLC, No. 2017-1480 (Fed. Cir. 2017).

      “When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.” See Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005). 

     “A sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can "visualize or recognize" the members of the genus.”  See AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69.

    Therefore, there is insufficient written description for genera of “limitations” encompassed by the claimed invention to provide sufficient structure for the anti-P-selectin antibodies claimed at the time the invention was made and as disclosed in the specification as filed under the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

     Applicant has been reminded that Vas-Cath makes clear that the written description provision of 35 USC 112 is severable from its enablement provision.  (See page 1115.)  
7.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office Action:
     A person shall be entitled to a patent unless   

    (b) the invention was patented or described in a printed publication in this or a foreign 
         country or in public use or on sale in this country, more than one year prior to the date of 
         application for patent in the United States.

8.  The following is a quotation of 35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
     (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

     This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(f) or (g) prior art under 35 U.S.C. 103(a).

9. Claims 1-5 and 7 are rejected under 35 U.S.C. § 102(b) as being anticipated by Korbluth et al. (US 2009/0081157) (1449; #2) (see entire document).

     Korbluth et al. teach immunostimlatory combinations of molecular adjuvants and genetic vaccines to activate antigen-presenting cells, including dendritic cells by interacting with various cell surface receptors, including CD40 and to stimulate strong / enhanced immune responses to an antigen(s) of interest and favoring strong / enhanced responses and favoring immunological memory in order to be useful as vaccines and for the treatment of neoplastic disorders (see entire document, including Abstract, Field of the Invention Background of the Invention, Summary of the Invention, Detailed Description of the Invention, Examples, Claims),
      including stimulating dendritic cells by interacting with various cell surface receptors including CD40, including CD40L, including the ability of CD40L and agonistic anti-CD40 antibodies to synergize with other activators / agents (e.g., see paragraphs [0006]-[009], [0014], [0017], [0022], [0082]-[0086], [0114], [0119], [0128], [0129], [[0132], [0168], [0225]-[0328]) (also, see Figures 1-3, 6-16, 15, 16, 18, 21 and Corresponding Brief Description of the Figures),       including  OX40L (e.g., see paragraphs [0022], [0049], [0083], [0128], [0287]-[0328]), including as it reads on the ectodomain of CD40L / OX40L and portions thereof,
     including CD40 agonist plus OX40 agonist (e.g., pSP-D-CD40L plus pSP-D-OX40L (e.g., see paragraphs [0288], [0289], [0291], [0292],[0295], [0296]),
     including the agonistic anti-CD40 antibody G28-5 (e.g., see paragraph [0084]),
     including fusion proteins and nucleic acids encoding fusion proteins (e.g., see paragraphs [0018], [0024], [0026], [0028], [0029], [0084], [0122], [0132], [0154], [0178], [0192], [0267], [0269]) (also, see Figure 1 and paragraph [0038]), 
     including linkers (e.g., see paragraphs [0135], [0136]
     including compositions (e.g., see paragraphs [0017]-[0037], [0059], [0069], [0079], [0122], [0145], [0151], [0163], [0165], [0187], [0190]-[0223]).

     Products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   See MPEP 2112.01

    A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.

10. Claims 1-5 and 7 are rejected under 35 U.S.C. § 102(b) as being anticipated by Ochi (US 2010/0303811) (1449; #6) (see entire document).

      Ochi et al. teach compositions and methods to promote / repress anti-specific immunity as either immune adjuvants or suppressant for treating including that CD40 is a critical regulator or cellular and humoral immunity, including stimulatory fusion proteins and nucleic acids comprising at least two agonists of TNF/TNFR super family, immunoglobulin super family , cytokine family proteins and optional antigen combinations  (e.g., see Abstract, paragraphs [0094], [0100], [0107], [0111], [0115], [0116], [0124], [0128], [0130], [0131], [0145], [0146], [0172], [0195], [0198], [0203], [0212]-[0447]),
     including constructs of immunostimulatory fusion proteins and nucleic acids (see entire document),
      including linkers (e.g., see paragraphs [0203], [0212]),
      including OX40 ligand (e.g., see paragraphs [0116], [0157], [0159], [0160, [0162]-[0165], [0186], [0187], [0204], [0210], [0216], [0240], [0364]-[0390]),
      including CD40L ([0092]-0094], [0107], [0110], [0116], [0125], [0128], [0131]-[0143], [0168]-[0170], [0182], [0183], [0188], [0189], [0194] [0204],[0205], [0210], [0211], [0215], [0217], [0248]-[0439]), including as it reads on the ectodomain of CD40L / OX40L and portions thereof,
     including stimulating antigen presenting cells with CD40L or agonistic anti-CD40 antibodies (e.g., see paragraph [0094]
     including combinations of OX40L and CD40L and ectodomains thereof (e.g., see paragraphs [0204], [0210]).
     including compositions, including synergistic fusion constructs for treating various diseases /    
(e.g., see paragraphs [0085], [0194]-[0198]), 
       (see entire document, including Abstract, Field of the Invention Background of the Invention, Summary of the Invention, Detailed Description of the Invention, Examples, Claims),


    Products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   See MPEP 2112.01.

   A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.

11.  Claims 1-7 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Korbluth et al. (US 2009/0081157) (1449; #2) in view of Ochi (US 2010/0303811) (1449; #6), Kedl et al. (US 2010/0291109) (1449; #5), Bernett et al. (US 2011/0027276) (1449; #7), Strome (US 2010/0239633) (1449; #4), Thompson (US 2012/0034245) and Rossi et al. (US 2012/0237442).

     Korbluth et al. teach immunostimlatory combinations of molecular adjuvants and genetic vaccines to activate antigen-presenting cells, including dendritic cells by interacting with various cell surface receptors, including CD40 and to stimulate strong / enhanced immune responses to an antigen(s) of interest and favoring strong / enhanced responses and favoring immunological 
memory in order to be useful as vaccines and for the treatment of neoplastic disorders (see entire document, including Abstract, Field of the Invention Background of the Invention, Summary of the Invention, Detailed Description of the Invention, Examples, Claims),
      including stimulating dendritic cells by interacting with various cell surface receptors including CD40, including CD40L, including the ability of CD40L and agonistic anti-CD40 antibodies to synergize with other activators / agents (e.g., see paragraphs [0006]-[009], [0014], [0017], [0022], [0082]-[0086], [0114], [0119], [0128], [0129, [0[0132]. [0168], [0225]-[0328]) (also, see Figures 1-3, 6-16, 15, 16, 18, 21 and Corresponding Brief Description of the Figures) including as it reads on the ectodomain of CD40L and portions thereof,
    including OX40L (e.g., see paragraphs [0022], [0049], [0083], [0128], [0287]-[0328]),
    including the agonistic anti-CD40 antibody G28-5 (e.g., see paragraph [0084])
    including CD40 agonist plus OX40 agonist (e.g., pSP-D-CD40L plus pSP-D-OX40L (e.g., see paragraphs [0288], [0289], [0291], [0292],[0295], [0296])
     including fusion proteins and nucleic acids encoding fusion proteins (e.g., see paragraphs [0018], [0024], [0026], [0028], [0029], [0084], [0122], [0132], [0154], [0178], [0192], [0267], [0269]) (also, see Figure 1 and paragraph [0038]), 
     including linkers (e.g., see paragraphs [0135], [0136]).

    The teachings of Ochi (US 2010/0303811), Kedl et al. (US 2010/0291109), Bernett et al. (US 2011/0027276) and Strome (US 2010/0239633) are provided to support the combination of OX40L and CD40 agonists, including CD40L and agonistic anti-CD40 antibodies (e.g., G28-5) and its advantages of enhancing immune responses to antigens of interest at the time the invention was made.




      Ochi et al. teach compositions and methods to promote / repress anti-specific immunity as either immune adjuvants or suppressant for treating including that CD40 is a critical regulator or cellular and humoral immunity, including stimulatory fusion proteins and nucleic acids comprising at least two agonists of TNF/TNFR super family, immunoglobulin super family , cytokine family proteins and optional antigen combinations  (e.g., see Abstract, paragraphs [0094], [0100], [0107], [0111], [0115], [0116], [0124], [0128], [0130], [0131], [0145], [0146], [0172], [0195], [0198], [0203], [0212]-[0447]),
    including constructs of immunostimulatory fusion proteins and nucleic acids (see entire document),
    including linkers (e.g., see paragraphs [0203], [0212]),
    including OX40 ligand (e.g., see paragraphs [0116], [0157], [0159], [0160, [0162]-[0165], [0186], [0187], [0204], [0210], [0216], [0240], [0364]-[0390])
     including CD40L /  [0092]-0094], [0107], [0110], [0116], [0125], [0128], [0131]-[0143], [0168]-[0170], [0182], [0183], [0188], [0189], [0194] [0204],[0205], [0210], [0211], [0215], [0217], [0248]-[0439]), including as it reads on the ectodomain of CD40L and portions thereof,
    including stimulating antigen presenting cells with CD40L or agonistic anti-CD40 antibodies (e.g., see paragraph [0094]
    including combinations of OX40L and CD40L (e.g., see paragraphs [0204], [0210]).
    including compositions, including synergistic fusion constructs for treating various diseases /    
(e.g., see paragraphs [0085], [0194]-[0198]), 
    (see entire document, including Abstract, Field of the Invention Background of the Invention, Summary of the Invention, Detailed Description of the Invention, Examples, Claims),

    Kedl teach fusion proteins and DNA constructs that comprise CD40 agonists,
    including agonistic anti-CD40 antibodies and CD40L (see entire document),
    including synergistic effects / activity with CD40 agonists (e.g., see paragraphs [0016], [0018], [0037]-[0043], [0050], [0067], [0073], [0074], [0081]. [0100], [0103], [0122]),
    including (e.g., see Abstract)
    including linkers (e.g., see paragraphs [0031], [0033], [0051], [0084], [0089], [0092], [0098], [0100]),
    including compositions (e.g., see paragraphs [0039], [0047], [0058], [0106]-[0124]
     (see entire document, including Abstract, Field of the Invention, Background of the Invention, Summary of the Invention, Detailed Description of the Figures, Detailed Description of the Invention, Exemplification of the Inventions with Model Antigens.

      Bernett et al. teach anti-CD40 antibodies, including CD40 agonistic anti-CD40 antibodies, including the G28-5 anti-CD40 antibody and structure thereof (e.g., see paragraphs [0038], [0039], [0059], [0123], [0280], [0281]) as well as fusion proteins and linkers (e.g., see paragraphs [0184], [0191], [0193], [0201], [0218]) (see entire document, including Abstract, Field of Invention, Background, Summary of the Invention, Detailed Description of the Invention, Examples, Claims).                 

     In teaching Immunoglobulin Constant Region Fc Receptor Binding Agents (see entire document, including Abstract, Background of the Invention Summary of the Invention, Brief Description of the Drawings, Detailed Description of the Invention, Examples, Claims)
     Strome teach constructs comprising hinge-Fc regions (e.g., see paragraphs [0015], [0018]-[0020], [0030], [0033], [0035], [0039], [0040], [0072]-(0099], [0106]-[0210], [0292], [0293], [03010], [0307], [0340]-[0348], [0422], [0435]; Table 1),
     including SEQ ID NO: 40 (e.g., Figure 24) as it reads on the claimed linker comprising SEQ ID NO. 15,
     including their use in fusion proteins (e.g., see paragraphs [0284], [02297], Examples 2, 9, 11).

     The cited references differ from the claimed invention by not disclosing elected linker comprising SEQ ID NO: 11.
     With respect to the elected linker comprising SEQ ID NO: 11,
      the following is noted

     Rossi et al. teach Design and Construction of Novel Multivalent Antibodies,
 20120237442
     teach types of peptide linkers are used to the variable domains a short flexible linker and a rigid linker where a polypeptide could employ either or both linker between variable domains and all interchangeable formats, such that any conceived peptides linker of any positions or length could be use instead of these, including the IgG1 high linker between CH1 and CH1 which is EPKSCDKTHTCPPCP (that reads on instant SEQ ID NO: 11)
(see paragraph [0033]) also see paragraphs [0384], Table 18),
      teach linkers, including potential designs and multivalent constructs (see paragraphs [0007], [0010], [0011], [0014], [0033], [0033], [0034]-[0043], [0061, [00880]-[0082], [0116], [0141], [0231], [0289], [0234], [0309], [0319], [0323]-[0389]; Examples)      including fusion proteins (e.g., see [0003], [0013], [0033], [0041], [0055], [0117], [0193], [0210], [0231], [0232], [0233], [0268]; [0271], [0280]  [0298]  [0308] [0313], [0361], [0382]    Examples)
     (see entire document, including Abstract, Figures, Field of the Invention, Background, Summary of the Invention, Brief Description of the Figures, Definitions, Detailed Description of the Invention, Antibody Drug Conjugates, Examples, Claims).
  
     Thompson teach multispecific constructs, including those derived from human IgG1, hinge regions, where, including EPKSCDKTHTCPPCP (see paragraphs [0368], [0375]-[0405]),
      including fusion proteins (e.g., see paragraphs [0083], [0107]- [0125], [0184], [0261], [0302], [0348], [0372], [0418]-[0429]),
       including hinge regions in constructs, including the hinge regions ([0011], [0013]. [0014], [0015], [0074], [0075], [0081], [0107], [010], [0115], [0125], [0173], [0180]-[0184], [0201]-0209], [0368], [0370], [0415], [0416], [0431], [0447], [0452], [0454]-[0498]).   

    Products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   See MPEP 2112.01

    A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.

     Given the teachings of the prior art concerning the construction of immunostimulatory fusion proteins comprising OX40L agonists and CD40 agonist (e.g. CD40L and/or agonistic anti-CD40 antibodies) (including as it reads on the ectodomain of CD40L / OX40L and portions thereof), and linkers such as the IgG1 high linker between CH1 and CH1 which is EPKSCDKTHTCPPCP (that reads on instant SEQ ID NO: 11) to stimulate enhanced immune responses to antigens of interest in the treatment of various diseases, disorders and conditions,
     one of ordinary skill would have been motivated to apply such teachings to combine OX40L and CD40L / agonistic anti-CD40 antibodies to enhances such desired immune responses, including the advantage of the ability of CD40 agonists to achieve synergistic effects in combination with a variety of other agonists and the teachings of combining OX40L and CD40 agonists to achieve such goals at the time the invention was made.

    Note that the construction of fusion proteins, comprising linkers, including the IgG1 high linker between CH1 and CH1 which is EPKSCDKTHTCPPCP (that reads on instant SEQ ID NO: 11) were known and practiced at the time the invention was made, as taught by the prior art.

     Note that it was obvious to the ordinary artisan at the time the invention was made to incorporate the ectodomain or ligand binding portions of the OX40L / CD40L elements that retain the desired binding and functional properties into fusion protein constructs at the time the invention was made.

     Obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine 5 USPQ2d 1596 (Fed. Cir 1988) and In re Jones 21 USPQ2d 1941 (Fed. Cir. 1992).  

     Since combining agonists, including OX40 agonists and CD40 agonists into constructs to enhance immune responses to antigens of interest at the time the invention was made, there would have been reasonable expectation of combining OX40L and CD40L/agonistic anti-CD40 antibodies in fusion proteins, including linkers such as the IgG1 high linker between CH1 and CH1 which is EPKSCDKTHTCPPCP (that reads on instant SEQ ID NO: 11) to enhance such immune responses, including the known synergistic effects of CD40 agonists and the teachings of combining OX40L and CD40 agonists taught by the prior art at the time the invention was made with a reasonable expectation of success.  

     “The test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them.” See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965).

     “There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.”  Motorola, Inc. v. Interdiqital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997). 

      An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007). 

12.  No claim is allowed.

13.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip Gambel whose telephone number is (571)272-0844.  The examiner can normally be reached on Monday-Thursday 7:30-6:00PM.

     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
    
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  
     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
September 7, 2022